ORDER
PER CURIAM.
Claimant Samuel Barney (“Claimant”) appeals from an award of the Labor and Industrial Relations Commission, holding that a work-related accident left him permanently and partially disabled and that his pre-existing cervical stenosis accounted for 35% of his overall disability. Claimant argues that there is a lack of sufficient and competent evidence to support the award and that the Commission erred in selecting a level of pre-existing disability to deduct from Claimant’s work-related permanent partial disability. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).